Citation Nr: 1545858	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  12-04 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.

2.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.
 

REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1965 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania (RO) which, inter alia, denied the Veteran's claim of entitlement to service connection for bilateral peripheral neuropathy of his upper extremities. 

In November 2014, the Veteran presented sworn testimony during a videoconference hearing at the RO before the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file for the Board's review and consideration.

In February 2015, the Board, inter alia, remanded the appeal to the RO for additional evidentiary development.  Following this development, the denial of service connection for bilateral peripheral neuropathy of his upper extremities was confirmed in a September 2015 rating decision/supplemental statement of the case.  The appeal was certified and returned to the Board in mid-October 2015. 

The Board notes that the Veteran is presently service-connected for coronary artery disease and hypertension (rated 100 percent disabling), proliferative diabetic retinopathy (rated 100 percent disabling), bipolar disorder with posttraumatic stress disorder (rated 70 percent disabling), Type II diabetes mellitus (rated 20 percent disabling), and peripheral neuropathy of the right and left lower extremities (each extremity individually rated 20 percent disabling).  Additionally, the Veteran has been awarded special monthly compensation, a special home adaptation grant, and an automobile and adaptive equipment.


FINDINGS OF FACT

In late October 2015, after the appeal of the denial of service connection for bilateral peripheral neuropathy of the upper extremities was certified to the Board and the case was forwarded to the Board's custody, but prior to the promulgation of an appellate decision in the appeal, the Board received correspondence from the Veteran's designated representative, who expressly requested a withdrawal of this appeal on behalf of the Veteran.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant, regarding the claim of entitlement to service connection for bilateral peripheral neuropathy of the upper extremities, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or the authorized representative.  38 C.F.R. § 20.204 (2015).  

In the present case, the appeal of the issue of entitlement to service connection for bilateral peripheral neuropathy of the upper extremities was certified and forwarded to the custody of the Board in mid-October 2015.  However, in late October 2015, prior to promulgation of an appellate decision, the Board received correspondence from the Veteran's designated representative, in which the representative expressly requested to withdraw the current appeal, at the behest of the Veteran.  

The language and expressed intent of the above correspondence clearly constitutes a request from the appellant for a withdrawal of the present appeal for service connection for bilateral peripheral neuropathy of the upper extremities.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.  38 C.F.R. § 20.204 (2015).  


ORDER

The appeal for service connection for bilateral peripheral neuropathy of the upper extremities is dismissed.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


